Citation Nr: 1700813	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Service connection for a right ankle disability.

2.  Service connection for a right big toe disability.

3.  Service connection for a right shoulder disability.

4.  Service connection for cervical spine disability.  

5.  Service connection for a left knee disability.

6.  Service connection for a skin disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for residuals of hernia surgery with nerve entrapment.

8.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar muscle strain prior to February 4, 2014, and in excess of 20 percent for chronic lumbar muscle strain with degenerative joint and disc disease of the thoracolumbar spine thereafter.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, July 2012, August 2012, and January 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin. 

The July 2009 rating decision on appeal granted service connection for residuals of hernia surgery with nerve entrapment, assigning a non-compensable rating, effective April 14, 2009.  The rating for this disability was increased to 10 percent, also effective April 14, 2009, in a February 2010 rating decision.
 
The July 2012 rating decision on appeal denied service connection for left knee disability, right shoulder disability, skin disability, cervical spine disability, and a thoracic (mid-back) disability.  

The August 2012 rating decision on appeal granted service connection for a chronic lumbar strain, assigning a 10 percent rating, effective, July 29, 2009.  In a March 2014 rating decision, the RO increased the lumbar spine rating to 20 percent, effective February 4, 2014.  The Veteran continues to disagree with the rating assigned.  The Board also notes that when the RO awarded this increase to 20 percent, it also re-characterized the Veteran's spine disability to include degenerative joint and disc disease of the thoracolumbar spine based on the current nature of his disability.  This re-characterization, which now includes disability in the thoracic spine, represents a complete grant of the benefits sought with respect to the Veteran's service connection claim for a thoracic spine disability, claimed as a mid-back disability.  However, because the Veteran's thoracic spine disability is now contemplated in the rating for his service-connected thoracolumbar spine disability on appeal, it will be addressed in the initial rating claim for such disability.

Lastly, the Board notes that the January 2013 rating decision also on appeal here denied service connection for a right ankle disability and a right big toe disability.  The above-noted rating decisions on appeal have been merged into the instant case.

In August 2013, a Decision Review Officer conducted an informal conference via telephone with the Veteran's attorney.  A copy of the informal conference transcript is of record.

In July 2015, the Board remanded these matters so that the Veteran could be scheduled for a requested hearing before a member of the Board; however, after the claim was remanded, the Veteran withdrew his request for a hearing and this appeal has been returned to the Board for adjudication.  

The issues of entitlement to an increased disability evaluation for chronic lumbar muscle strain with degenerative joint and disc disease of the thoracolumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability did not have onset in service and was not caused or permanently aggravated by his active military service.

2.  The Veteran's right big toe disability did not have onset in service and was not caused or permanently aggravated by his active military service.  

3.  The Veteran's right shoulder disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.

4.  The Veteran does not have a current cervical spine disability that had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

5.  The Veteran's left knee disability did not have onset in service and was not caused or permanently aggravated by his active military service.

6.  The Veteran does not currently have any diagnosed skin disability that had onset in service or was caused or permanently aggravated by the Veteran's active military service.

7.  The Veteran is currently assigned the maximum schedular rating for disabilities of the inguinal nerve and there is no evidence that he suffers from a current inguinal hernia.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for a right big toe disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

5.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

6.  The criteria for entitlement to service connection for a skin disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

7.  The criteria for entitlement to an initial disability rating in excess of 10 percent for residuals of hernia surgery with nerve entrapment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8530-8730 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for a right ankle disability, a right big toe disability, a right shoulder disability, a cervical spine disability, a left knee disability, and a skin disability.  

Right Ankle

The Veteran has offered conflicting accounts of how he believes a right ankle disability is related to his active military service.  In October 2012, he claimed that he injured his right ankle in a skiing accident in service.  However, according to a February 2013 VA outpatient treatment note, the Veteran reported a remote history of inversion sprain of his right ankle while on active duty in approximately 1990.  He reported that while running, he hit an uneven area on the road, causing his right ankle to roll.  He claimed he went to sick call, was told he had a sprain and that he would be okay, and given ibuprofen.  He reported that no x-rays were taken and no bracing provided.  He denied reported further problems with his right ankle until about 2-3 months prior to his initial presentation or any recent injury or unusual activity that may have contributed to pain.  X-rays taken in February 2013 showed mild degenerative joint disease of the right ankle.  

The Veteran's service treatment records are negative for complaints of or treatment for a right ankle disability.  The Veteran was treated in April 1991 after a fall while skiing, but at that time, he only reported pain in the low back.  He denied any pain radiating into the lower extremities.  There is no record of any inversion injury to the right ankle while running as described by the Veteran.  Post-service, the Veteran has not presented any evidence of complaints of or treatment for a right ankle problem within one year of service.  

Based on the above evidence, the Board finds that entitlement to service connection for a right ankle disability must be denied.  While the Veteran has claimed that he injured his right ankle in service, this contention is not corroborated by his service treatment records.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, despite the Veteran's relatively brief period of service, the Veteran's service treatment records are extensive and include records of treatment for a range of medical problems, as well as copies of medical profiles and lab results.  The Board therefore concludes that the record is complete in relevant part.  Furthermore, the Board finds that it is likely that if the Veteran injured his ankle, such a disability would have been recorded.  Injuries to other joints, such as the left knee, left shoulder, and right elbow were noted in the Veteran's service treatment records.  Significantly, the Veteran was in fact examined following a skiing accident.  If he had injured his ankle at that time, as he now claims, an account of this complaint would likely have been recorded along with his description of his other injuries.  Therefore, the Board finds that the absence of such contemporaneous evidence weighs heavily against the Veteran's current claims.

Additionally, the Board notes that at different times, the Veteran has offered differing accounts of how he allegedly injured his right ankle.  These inconsistencies undermine his credibly.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).   

In light of the above evidence, the Board has determined that the Veteran is not a reliable historian and gives greater weight to the contemporaneous evidence than the Veteran's unsubstantiated lay testimony regarding the etiology of his right ankle disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Accordingly, entitlement to service connection for a right ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

Right Big Toe

The Veteran is also seeking entitlement to service connection for a right big toe disability.  The Veteran claimed in an October 2012 statement that he was treated for a big toe condition in 1990 during his active military service.

It is somewhat unclear whether the Veteran has any current right big toe disability.  VA treatment records show that the Veteran was treated for a complaint of an ingrown toenail on this toe, but it appears that this condition resolved and it is unclear from the record whether it recurred.  Regardless, even assuming the Veteran currently suffered from a right big toe condition, to include an ingrown toenail, he has not presented any evidence to support his contention that this condition had onset in service or is otherwise related to such service.

The Board notes that the Veteran's service treatment records are negative for any complaints of or treatment for a right great toe condition, despite the Veteran's current contentions.  As the Board explained above, a lack of contemporaneous medical records may sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011).  In this case, the Board has determined that the Veteran's service treatment records are complete.  Furthermore, based on the comprehensive nature of these records, it is likely that if the Veteran had in fact had a problem with his right big toe in service, he would have reported such a condition.  

Additionally, the Board notes that according to a June 2014 VA outpatient treatment note, the Veteran reported that as a teen, he lost both big toenails and they regrew ingrown, an account which weighs against the Veteran's claim that his big toe condition is related to service.

For all the above reasons, entitlement to service connection for a right big toe disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right Shoulder

The Veteran is also seeking entitlement to a right shoulder disability.  While recent VA outpatient treatment records show that the Veteran has been diagnosed with a tear of the right rotator cuff with muscle atrophy and mild arthrosis of the acromioclavicular joint, the Veteran has presented no evidence that this disability is related to his active military service.  

In an August 2013 brief, the Veteran's representative reported that the Veteran first experienced problems with is right shoulder in service while doing push-ups and sought treatment.  However, his service treatment records are negative for any complaints of or treatment for right shoulder pain or injury, although complaints of a left shoulder disability are documented, including a medical profile.  Post service, there is no evidence of any complaints of or treatment for a right shoulder disability until approximately two decades after separation from service.  None of the Veteran's treatment providers has suggested that there is a nexus between the Veteran's current disability and his active military service.

As the Board has already noted, the Veteran's service treatment records are comprehensive and it likely that if the Veteran had suffered an injury to the right shoulder, it would have been noted in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011).  This is particularly true since a left shoulder injury is well documented.  In this case, the Board finds that the contemporaneous service treatment records, prepared during the Veteran's service, have greater weight than his claims made decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

For all the above reasons, entitlement to service connection for a right shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Cervical Spine

The Veteran is also seeking entitlement to service connection for a cervical spine disability, claimed as an upper back disability.

As an initial matter, it is not clear that the Veteran has a current disability of the cervical spine.  While VA outpatient treatment records note complaints of neck pain, a September 2014 x-ray of the cervical spine was negative for any acute pathology of the cervical spine.  Furthermore, at a February 2014 VA examination of the spine, the Veteran told the VA examiner that he was not claiming a neck condition.  He told the examiner that he has posterior neck pain that occurs with colds/upper respiratory infections, but otherwise did not have neck pain.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

However, even assuming that the Veteran has a current cervical spine disability, he has presented no evidence that such a disability is related to his active military service.  The VA outpatient treatment records describe the condition as "whiplash" secondary to a recent car accident.   The Veteran's service treatment records are negative for any disability of the neck or cervical spine nor is there any evidence of such a disability within a year of separation from service.  

Essentially, the Veteran has offered his opinion as to the etiology of his cervical spine disability; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a cervical spine disability due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a cervical spine disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Left Knee

The Veteran is seeking entitlement to service connection for a left knee disability.

Service treatment records show that in February 1991, the Veteran was seen for complaints of left knee pain, which he claimed had occurred off and on since entering the army.  He also reported that he hit his left knee twice on a pole playing basketball.  On examination, popping of the lateral knee was noted.  The Veteran was diagnosed with possible strain.  However, there are no further complaints of the left knee pain in service or for many years after service.  An April 2009 VA treatment note documents that the Veteran reported an injury to the left knee playing basketball two years ago.  

A December 2011 VA examination diagnosed patellofemoral pain syndrome of the left knee with no functional limitation.  The examiner opined that the Veteran's condition was not caused by service, explaining that there was no evidence of any injury to the knee and no evidence that any treatment was prescribed.  In February 2014, a VA examiner confirmed the diagnosis of patellofemoral pain syndrome, but opined that it is less likely than not that the Veteran's current left knee disability is related to his in-service complaints of left knee pain.  The examiner noted that the Veteran's in service treatment was limited to a single instance and was not consistent with the Veteran's current patellofemoral pain syndrome.  

Based on the above evidence, the Board finds that entitlement to service connection for a left knee disability is not warranted.  While the Veteran's service treatment records show an isolated complaint of left knee pain, there are no further complaints noted in service or for almost two decades after service.  Furthermore, the Veteran has reported a post-service injury to the left knee.  Both the December 2011 and February 2014 VA examiners concluded that it is less likely than not that the Veteran's current knee condition is related to his in-service complaint of knee pain, noting the apparently acute nature of his complaint, as well as the difference between the type of symptoms reported.  The Veteran has not presented any medical evidence contradicting these findings.  

Accordingly, for all the above reasons, entitlement to service connection for a left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Skin Disability

Finally, the Veteran is seeking entitlement to service connection for a skin disability.  

The Veteran claimed in a March 2012 statement that he had a shaving profile in service.  However, the Veteran's service treatment records are negative for such a profile (although profiles for a left shoulder disability and an inguinal hernia are of record) or for any complaints of or treatment for a skin condition, including pseudofolliculitis barbae.  The Veteran's current VA treatment records are also negative for any dermatological condition.  The Board acknowledges that the Veteran is competent to describe an observable medical condition such as a skin rash; however, in this case, the Board simply does not find the Veteran to be a credible.  The Board has discussed above multiple instances where the Veteran made contradictory statements about the etiology of his claimed disabilities or claimed that he suffered an injury in service that was not documented in his service treatment records, despite the fact that these records are extensive and detailed.  While the Board might be willing to believe that one injury or condition was omitted from the Veteran's records, it is skeptical that at least four were.  Regardless of whether the Veteran merely has a poor memory or deliberately made false statements for pecuniary gain, the Board finds his testimony to be unreliable and absent some objective evidence of a current skin disability, entitlement to service connection is denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Here, the Veteran is seeking entitlement to a higher initial disability evaluation for residuals of hernia surgery with nerve entrapment, currently rated as 10 percent disabling under Diagnostic Code 8730.  The Board notes that the Veteran has been assigned a separate 10 percent disability evaluation for a tender scar secondary to his hernia surgery which he has not appealed.

Under Diagnostic Code 8530 for paralysis of the ilioinguinal nerve, Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, and Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, a non-compensable rating is warranted for mild or moderate paralysis of the ilioinguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.

Service treatment records show that the Veteran underwent surgery to repair a left inguinal hernia in service.  Post-service, VA Medical Center records document treatment for pain associated with an inguinal hernia.  Imaging has confirmed there are no findings of a recurrent hernia.

At a June 2009 VA examination, the Veteran complained that the area where his surgery was performed is very sensitive to touch.  He described pain at least every three days and indicated his symptoms are not associated with the scar or wound; instead, the symptoms feel like they are deeper inside the abdomen.  On physical examination, palpation to the left inguinal area elicited pain.  An ultrasound of the Veteran's testicle and scrotal area was negative.  Based on a review of the evidence, the examiner diagnosed the Veteran with nerve entrapment status-post left inguinal hernia repair.

The Veteran underwent another VA examination on November 2011.  He reported having pain in the area of his hernia surgery ever since service.  He was not on any medications for his hernia residuals.  On physical examination, there was no evidence of any current inguinal hernia or any true hernia protrusion.  There was no evidence of any lower extremity paresthesias or numbness and lower extremity strength was full throughout both legs.  There was no evidence of muscle atrophy.  Lower extremity reflexes were normal bilaterally.  Gait was normal.  The examiner concluded that the Veteran suffers from residual left inguinal nerve entrapment, which is of a "moderate" degree of impairment.  The examiner also noted the Veteran's tender surgical scar.

Another VA examination was conducted in August 2013, and it was found that there was no evidence of any left inguinal hernia.  The Veteran continued to complain of chronic pain.  On examination, he was very tender to palpation on both the right and left lower abdomen.  The examiner concluded that he continued to carry a diagnosis of inguinal hernia nerve entrapment; however, this would not affect his ability to maintain gainful employment.  It was also noted that the Veteran's current pain does not following the course of any of the inguinal nerves, therefore, making it unlikely to be responsible for any severe pain or problems in the groin.  It was further observed that it was not plausible that the Veteran's left inguinal hernia would cause pain on the right, even with nerve entrapment, and that such pain on the right was likely due to some other cause.

The Board notes that the Veteran has been assigned the maximum schedular rating for the entire period on appeal and no higher disability evaluation can be assigned under Diagnostic Code 8730.  

The Board has considered whether a higher disability evaluation could be assigned under another diagnostic code.  However, as the Veteran does not have a current inguinal hernia, a compensable disability evaluation cannot be assigned under Diagnostic Code 7338, which rates inguinal hernias.  Additionally, there is no evidence that the Veteran's hernia surgery caused damage to or entrapment of any other nerve or damage to any muscle group in the abdominal area.  

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his inguinal nerve disability results in any symptoms not contemplated by the rating schedule.  That is, his complaints of pain are encompassed within the meaning of neuralgia under Diagnostic Code 8730.  Therefore, no further discussion of an extraschedular rating is required.

For all the above reasons, entitlement to a higher disability evaluation for the Veteran's service connected residuals of hernia surgery with nerve entrapment must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations of his left knee and inguinal nerve disabilities which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  

The Board has considered whether referral for a VA examination is required for the Veteran's claims for entitlement to service connection for a right ankle disability, a right big toe disability, a right shoulder disability, a cervical spine disability, and a skin disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right big toe disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for cervical spine disability is denied.  

Service connection for a left knee disability is denied.

Service connection for a skin disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of hernia surgery with nerve entrapment is denied.



REMAND

The Veteran is also seeking entitlement to an initial disability rating in excess of 10 percent for chronic lumbar muscle strain prior to February 4, 2014, and in excess of 20 percent for chronic lumbar muscle strain with degenerative joint and disc disease of the thoracolumbar spine thereafter, as well as TDIU.

The Veteran was last afforded a VA examination of his thoracolumbar spine disability in February 2014.  In August 2016, the Veteran submitted a statement from Dr. D.M., who opined that the Veteran's disability is more severe than currently rated and renders him unemployable.  However, Dr. D.M. based his opinion on a review of the record and an interview of the Veteran, but did not perform a physical examination of the Veteran's disabilities, including range of motion testing.  Therefore, the Board finds that Dr. D.M.'s opinion is not sufficient basis to grant the Veteran a higher disability evaluation, but as it at least suggests that the Veteran's disability may have worsened since his last VA examination, the issue is remanded for a new evaluation.  As the issue of TDIU may be affected by the findings of this VA examination, it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his thoracolumbar spine condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) the Veteran's back disability renders him unable to find or maintain substantially gainful employment.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


